Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Davis (Pub. No.: US 2015/0376778).
Re claim 1, Davis, FIG. 6B teaches a semiconductor device comprising: 
a substrate (102/104) including an insulator (104) and a semiconductor (102), the insulator (102) on a surface of the substrate (104) and exposing a surface of the semiconductor (wherein the areas that are not occupied by the insulator 102); and 
a graphene layer (302, [0050]) directly on the surface of the semiconductor such that the graphene layer (302) has a hexagonal honeycomb structure (¶ [0031]/[0046]) extending in parallel to the surface of the semiconductor (104) and parallel to the surface of the substrate, 
wherein the semiconductor includes at least one of a group IV material and a group III-V compound (102, [0037]), and 
wherein the surface of the insulator (104) and the surface of the semiconductor (102) are exposed in substantially the same direction.
The following limitation makes it a product by process claim: a) " directly grown only on the surface of the semiconductor such that the graphene layer has a hexagonal honeycomb structure extending in parallel to the surface of the semiconductor on which the graphene layer is grown and parallel to the surface of the substrate" The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 

Re claim 3, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the group IV material comprises Si(1-x-y-z)GexSnyCz, wherein 0 ≤ x, y, and z ≤ 1 (note that x=1, y=z=o, then Si(1-x-y-z)GexSnyCz = Ge, germanium (Ge), ¶ [0037]).
Re claim 4, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the group III-V compound comprises a group Ill material including one or more of indium (In), gallium (Ga), and aluminum (AI), and a group V material including one or more of nitrogen (N), phosphorous (P), arsenic (As), and antimony (Sb) (102/104, ¶ [0037]/[0112]-[0113]).
Re claim 5, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the insulator comprises at least one material selected from the group consisting of SiOx (0 < x ≤ 3), SiNx (0 < x ≤ 3), SiOxNy (0 ≤ x, and y ≤ 1), SiOxCy (0 ≤ x, and y ≤ 1), GeOxNy (0 ≤ x, and y ≤ 1), GeOxCy (0 ≤ x, and y ≤ 1), AlOx (0 ≤ x ≤ 3), HfOx (0 < x ≤ 3), and ZrOx (0 < x ≤ 3) (104, ¶ [0111]-[0112]).
Re claim 6, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the substrate comprises a semiconductor substrate including the semiconductor (102, [0037]) and an insulating layer including the insulator (104, ¶ [0111]-[0112]) and provided on the semiconductor substrate.
Re claim 7, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the substrate comprises an insulator substrate including the insulator (104, ¶ [0111]-[0112]) and a semiconductor layer (102, [0037]) including the semiconductor and provided on the insulator substrate.
Re claim 8, Davis, FIG. 6B [as shown below] teaches the semiconductor device of claim 1, wherein the surface (102) of the semiconductor and a surface of the insulator (104) are located on planes of a same height [SH].
Re claim 17, in the combination, Davis, FIG. 6B [as shown below] teaches the semiconductor device of claim 1, wherein the surface of the semiconductor (102) and a surface of the insulator (104) are located on planes of different heights [DH].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Cao (Pub. No.: US 2018/0033864).
Re claim 9, Davis, FIG. 6B teaches a semiconductor device comprising: 
a substrate (102/104) including an insulator (104) and a semiconductor (102); 
a first graphene layer (302) directly only on a surface of the semiconductor; and 
a second graphene layer (402, [0063]) directly only on a surface of the insulator, and 
wherein the surface of the insulator (102) and the surface of the semiconductor (104) are exposed in substantially the same direction (upward direction).
The following limitation makes it a product by process claim: a) " a first graphene layer directly grown only on a surface of the semiconductor; and a second graphene layer (402, [0063]) directly grown only on a surface of the insulator " The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
Davis fails to teach a thickness of the second graphene layer being different than a thickness of the first graphene layer.
Cao, FIG. 4 teaches a thickness of the second graphene (436, [0065]) layer being different than a thickness of the first graphene layer (434).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process as taught by Cao. 
Moreover, after the combining of Davis and Cao would teach wherein a thickness of the first graphene layer (said vertical thickness of 302) is greater than a thickness of the second graphene layer (said horizontal thickness of 402).
Re claim 10, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 9, wherein the first graphene layer (302) has a hexagonal honeycomb structure [0046] extending in parallel to the surface of the semiconductor (102) on which the first graphene layer is grown, and the second graphene layer (402) has a hexagonal honeycomb structure extending in parallel to the surface of the insulator (104) on which the second graphene layer is grown.
Re claim 11, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 9, wherein the semiconductor comprises at least one of a group IV material and a group III-V compound (102, [0037]).
Re claim 12, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 11, wherein the group IV material comprises Si(1-x-y-z)GexSnyCz, wherein 0 ≤ x, y, and z ≤ 1 (note that x=1, y=z=o, then Si(1-x-y-z)GexSnyCz = Ge, germanium (Ge), ¶ [0037]).
Re claim 13, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 11, wherein the group III-V compound comprises a group Ill material including one or more of indium (In), gallium (Ga), and aluminum (AI), and a group V material including one or more of nitrogen (N), phosphorous (P), arsenic (As), and antimony (Sb) (102/104, ¶ [0037]/[0112]-[0113]).
Re claim 14, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 11, wherein the insulator comprises at least one material selected from the group consisting of SiOx (0 < x < 3), SiNx (0 < x : 3), SiOxNy (0 5 x, and y 5 1), SiOxCy (0 5 x, and y 5 1), GeOxNy (0 5 x, and y 5 1), GeOxCy (0 : x, and y 5 1), AIOx (0 < x : 3), HfOx (0 < x : 3), and ZrOx (0 < x : 3) (104, ¶ [0111]-[0112]).

    PNG
    media_image1.png
    505
    1054
    media_image1.png
    Greyscale

Re claim 15, in the combination, Davis, FIG. 6B [as shown above] teaches the semiconductor device of claim 9, wherein a surface of the semiconductor (102) and a surface of the insulator (104) are located on planes of a same height [SH].
Re claim 16, in the combination, Davis, FIG. 6B [as shown above] teaches the semiconductor device of claim 9, wherein the surface of the semiconductor (102) and the surface of the insulator (104) are located on planes of different heights [DH].
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“For example, Davis does not teach, or suggest, "the graphene layer [having] a hexagonal honeycomb structure extending in parallel to the surface of the semiconductor on which the graphene layer is grown and parallel to the surface of the substrate."….”, pages 6-10.

The Examiner respectfully submits that Davis, FIG. 6B still reads on:
a substrate (102/104) including an insulator (104) and a semiconductor (102), the insulator (102) on a surface of the substrate (104) and exposing a surface of the semiconductor (wherein the areas that are not occupied by the insulator 102); and 
a graphene layer (302, [0050]) directly on the surface of the semiconductor such that the graphene layer (302) has a hexagonal honeycomb structure (¶ [0031]/[0046]) extending in parallel to the surface of the semiconductor (104) and parallel to the surface of the substrate, 
wherein the semiconductor includes at least one of a group IV material and a group III-V compound (102, [0037]), and 
wherein the surface of the insulator (104) and the surface of the semiconductor (102) are exposed in substantially the same direction.
The following limitation makes it a product by process claim: a) " directly grown only on the surface of the semiconductor such that the graphene layer has a hexagonal honeycomb structure extending in parallel to the surface of the semiconductor on which the graphene layer is grown and parallel to the surface of the substrate" The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
In response to Applicant’s argument that
“Based on at least the above, persons of ordinary skill in the art could not reasonably interpret the graphene layer 302 as "directly [grown] only on a surface of the" substrate 102 (Applicants reiterate that the Examiner relies on the substrate 102 to teach the semiconductor of the claims) (see also Davis as FIG. 4B (provided above for additional context, and illustrating the substrate 102, the elements 104 on the substrate, the initiating layer 402 grown directly on the side walls 208 of the elements 104, and the graphene layer 302 grown directly on the initiating layer 402). 
 
 
 
Therefore, even under the broadest reasonable interpretation standard, Davis does not teach "a first graphene layer directly grown only on a surface of the semiconductor" and "a second graphene layer directly grown only on a surface of the insulator." 
Cao suffers from a similar deficiency, and does not overcome the deficiencies of Davis. 
In sum, without conceding as to any of the Examiner's assertions that are not specifically addressed herein, Applicants note that the cited art fails to disclose or suggest "a first graphene layer directly grown only on a surface of the semiconductor;" and "a second graphene layer directly grown only on a surface of the insulator" as recited by claim 9.”, pages 11-13

The Examiner respectfully submits that Re claim 9, Davis, FIG. 6B still read on:
a substrate (102/104) including an insulator (104) and a semiconductor (102); 
a first graphene layer (302) directly only on a surface of the semiconductor; and 
a second graphene layer (402, [0063]) directly only on a surface of the insulator, and 
wherein the surface of the insulator (102) and the surface of the semiconductor (104) are exposed in substantially the same direction (upward direction).
The following limitation makes it a product by process claim: a) " a first graphene layer directly grown only on a surface of the semiconductor; and a second graphene layer (402, [0063]) directly grown only on a surface of the insulator " The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/Primary Examiner, Art Unit 2894